DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 06/29/2021.
Claims 1-11 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does the claim fall within one of the statutory categories?  Yes.  Claim 1 recites a method - performed on a computing device - for generating road network data for an autonomous driving vehicle.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process and, therefore, an abstract idea. It recites a method comprising steps of:
generating one or more roads by grouping a plurality of unit lanes; 
generating connection information about the one or more roads; 
and generating road network data including road graphs generated by graphing the one or more roads and reflecting the connection information on the graphed one or more roads.
These steps are under broadest reasonable interpretation a mental process that can be practically performed in the human mind and, therefore, an abstract idea. Particularly, grouping lanes into roads, connecting the roads, and graphing the roads and their connections described in the steps of claim 1 demonstrates a mental process commonly used in day-to-day navigation. This is equivalent to a person observing a road and associated intersections and lanes and mapping them out. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can mentally group lanes into roads, connect the roads, and graph those connections. Thus, the claims recite a mental process.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim recites the steps being performed by a computing device for an autonomous driving vehicle. However, the computing device is recited at a high level of generality (i.e. as a general means of automating the steps recited) and the steps are not directed toward affecting the driving of the autonomous vehicle. Therefore claim 1 does not have additional elements that integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Generating road network data through the steps recited is a well-understood, routine, and conventional, i.e. WURC, activity performed by the recited computing device, and therefore does not add significantly more than the judicial exception because, as previously stated, the computing device is recited at a high level of generality and merely automates the method.
CONCLUSION
Thus, since claim 1 is: (a) directed towards an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Dependent claims 2-11 further limit the abstract idea presented in claim 1 without integrating the abstract idea into practical application or adding significantly more.  For example, claims 2, 4, and 8 recite obtaining and analyzing map image data to identify lane boundaries and a longitudinal direction assigned to the lane, using said longitudinal coordination as an axis for graphing the road connections – this merely recites a means for collecting the data used for generating the road network data that is used for graphing, as well as how the data is graphed, and does not integrate the judicial expression into a practical application nor amounts to significantly more than the judicial exception. As another example, claims 10-11 recites the computing device comprising a memory and processor storing and executing instructions and computer program on computer-readable, recording medium – these limitations merely list out components and instructions for performing the method recited, and do not integrate the judicial exception into practical application or amount to significantly more than the judicial exception. 
As such, claims 1-11 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi et al. (US 20220035378 A1).
Regarding claim 1, Levi discloses a method of generating road network data for an autonomous driving vehicle, which is performed by a computing device (see at least paragraph [0082]), the method comprising: 
generating one or more roads by grouping a plurality of unit lanes (see at least paragraphs [0160] and [0213] and Figs. 5A-5D); 
generating connection information about the one or more roads (see at least paragraphs [0165-0166], [0235], [0274], [0329], and [0333]); 
and generating road network data including road graphs generated by graphing the one or more roads and reflecting the connection information on the graphed one or more roads (see at least paragraphs [0184-0191], [0196-0199], and [0202-0205], and Figs. 9A-9B, 11A-11C, 13-14, 24A-24F).
Regarding claim 2, Levi discloses analyzing image data including the plurality of unit lanes and identifying a lane boundary (see at least paragraphs [0077], [0133], and [0152]); 
in response to the identified lane boundary being a lane boundary in a form of a dotted line, grouping the plurality of unit lanes such that a first unit lane and a second unit lane adjacent to each other based on the lane boundary in the form of a dotted line are included in the same road (see at least paragraphs [275], [0324], [0327-0328], [0333], and [0340], and Figs. 24A-24F); 
and in response to the identified lane boundary being a lane boundary in a form of a solid line, grouping the plurality of unit lanes such that a third unit lane and a fourth unit lane adjacent to each other based on the lane boundary in the form of a solid line are included in different roads (see at least paragraphs [0205], [0211], [0235], [0324], [0326-0328], [0333], and [0340], and Figs. 24A-24F).
Regarding claim 3, Levi discloses when a vehicle is located in a first unit lane among the plurality of unit lanes and travels along a preset traveling route and when the vehicle changes lanes from the first unit lane to each of the plurality of unit lanes, determining whether a change occurs in the preset traveling route (see at least paragraphs [0189], [0191], [0205-0206], [0236], [0273], and [0304], and Figs. 11B-11C); 
and grouping one or more of the unit lanes, in which a change in the preset traveling route does not occur among the plurality of unit lanes, and the first unit lane to be included in the same road and grouping one or more unit lanes, in which a change occurs in the preset traveling route, among the plurality of unit lanes, and the first unit lane to be included in different roads (see at least paragraphs [0189], [0191], [0205-0206], [0236], [0273], and [0304], and Figs. 11B-11C).
Regarding claim 4, Levi discloses obtaining a map image for a predetermined area (see at least paragraphs [0187-0188] and [0235-0237]); 
analyzing the map image and identifying one or more road edges indicating the road (see at least paragraphs [0163], [0190], and [0420]); 
and separating the identified one or more edges from each other in a longitudinal direction and extracting two roads in which traveling directions of a vehicle are opposite to each other for each of the identified one or more edges (see at least paragraphs [0205], [0235], and [0333] and Figs. 11B-11C).
Regarding claim 6, Levi discloses determining whether a traveling direction of a vehicle in a first road is the same as a traveling direction of the vehicle in a second road connected to the first road, and when it is determined that the traveling directions of the vehicle are the same, grouping the first road and the second road as a first road group (see at least paragraphs [0160], [0171-0174], and [0213] and Figs. 5A-5D); 
and determining whether the traveling direction of the vehicle in the second road is the same as a traveling direction of the vehicle in a third road connected to the second road, and when it is determined that the traveling direction of the vehicle are the same, allowing the third road to be included in the first road group (see at least paragraphs [0160], [0171-0174], and [0213] and Figs. 5A-5D).
Regarding claim 7, Levi discloses determining whether travel is allowed between a first road and a second road adjacent to the first road and generating a connection information indicator between the first road and the second road according to the determination of whether travel is allowed, wherein the generating of the road network data includes displaying the connection information indicator at a position where the first road and the second road are connected on a first road graph corresponding to the first road and a second road graph corresponding to the second road (see at least paragraphs [0182] and [0324]).
Regarding claim 10, Levi discloses a device for performing the method of claim 1, the device comprising:
a memory configured to store one or more instructions (see at least paragraphs [0082-0088]); 
and a processor configured to execute the one or more instructions stored in the memory, wherein the processor executes the one or more instructions (see at least paragraphs [0082-0088]).
Regarding claim 11, Levi discloses a computer program that is combined with a computer, which is hardware, and stored in a computer-readable recording medium so that the method of claim I is performed (see at least paragraphs [0082-0088] and [0200]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. in view of Fowe et al. (US 20190103019 A1).
Regarding claim 5, Levi does not disclose grouping the plurality of unit lanes on the basis of attributes of the plurality of unit lanes, wherein the grouping of the plurality of unit lanes includes, when a first unit lane among the plurality of unit lanes included in a first road is a bus-only lane during a period from a first time to a second time, allowing the first unit lane to be excluded from the first road during the period from the first time to the second time and allowing the first unit lane to be included in the first road during a period excluding the period from the first time to the second time.
However, Fowe teaches grouping the plurality of unit lanes on the basis of attributes of the plurality of unit lanes, wherein the grouping of the plurality of unit lanes includes, when a first unit lane among the plurality of unit lanes included in a first road is a bus-only lane during a period from a first time to a second time, allowing the first unit lane to be excluded from the first road during the period from the first time to the second time and allowing the first unit lane to be included in the first road during a period excluding the period from the first time to the second time (see at least paragraphs [0059-0062], [0074], and [0080]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the timed bus lane identification of Fowe into the lane guidance method and device of Levi because both are directed to providing navigation information by analyzing lane information of a road. This would allow the device to know if a lane is or is not available to travel through if it is designated as a bus lane over a specified timeframe.
Regarding claim 9, Levi does not disclose obtaining information about areas in which a vehicle is allowed to actually travel with respect to the plurality of unit lanes included in the one or more roads;
and correcting the road graphs corresponding to the one or more roads on the basis of the information about the areas in which the vehicle is allowed to actually travel or displaying the information about the areas in which the vehicle is allowed to actually travel on the road graphs.
However, Fowe teaches obtaining information about areas in which a vehicle is allowed to actually travel with respect to the plurality of unit lanes included in the one or more roads (see at least paragraphs [0052], [0059-0062], and [0093]); 
and correcting the road graphs corresponding to the one or more roads on the basis of the information about the areas in which the vehicle is allowed to actually travel or displaying the information about the areas in which the vehicle is allowed to actually travel on the road graphs (see at least paragraphs [0052], [0059-0062], and [0093]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the lane permission identification of Fowe into the lane guidance method and device of Levi because both are directed to providing navigation information by analyzing lane information of a road. This would allow the device to know if a lane is or is not available to travel through based on gathered lane and permission information.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. in view of Soni et al. (US 20210164787 A1).
Regarding claim 8, Levi does not disclose generating road graphs including an L-axis in a longitudinal direction and an S-axis in a transverse direction for the one or more roads, wherein the generating of the road graphs includes: 
selecting a reference unit lane from among the plurality of unit lanes included in a first road and connecting a start point (So) of the selected reference unit lane to an end point (Sf) of the reference unit lane with a straight line in a form of a solid line where L=Li; 
and connecting a start point (Si) of a first unit lane adjacent to the reference unit lane to an end point (Sf) of the first unit lane with a straight line in a form of a solid line where L=L2, wherein, when a size of S coordinates of the start point (Si) of the first unit lane is greater than a size of S coordinates of the start point (So) of the reference unit lane, displaying a section from So to Si on the straight line where L=L2 with a straight line in a form of a dotted line.
However, Soni teaches generating road graphs including an L-axis in a longitudinal direction and an S-axis in a transverse direction for the one or more roads (see at least paragraphs [0068], [0076], and [0080-0082], and Figs. 3A-5), wherein the generating of the road graphs includes: 
selecting a reference unit lane from among the plurality of unit lanes included in a first road and connecting a start point (So) of the selected reference unit lane to an end point (Sf) of the reference unit lane with a straight line in a form of a solid line where L=Li (see at least paragraphs [0066-0068], [0074], [0076], [0080-0082], and Figs. 3A-5); 
and connecting a start point (Si) of a first unit lane adjacent to the reference unit lane to an end point (Sf) of the first unit lane with a straight line in a form of a solid line where L=L2, wherein, when a size of S coordinates of the start point (Si) of the first unit lane is greater than a size of S coordinates of the start point (So) of the reference unit lane, displaying a section from So to Si on the straight line where L=L2 with a straight line in a form of a dotted line (see at least paragraphs [0045], [0066-0068], and [0080-0082], and Figs. 3A-5).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the graphing methods of Soni into the lane guidance method and device of Levi because both are directed toward guiding autonomous vehicles using lane data gathered while traveling. Using the lane graphing described in Soni would help the device collect accurate lane information at a low cost in absence of other common sources like GPS or LiDAR (see paragraph [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taieb et al. (US 20220001872 A1) discloses a means for autonomous vehicle navigation where it recognizes certain vehicle permissions to travel through traffic-specific lanes (HOV, bus, truck, bicycle, etc.).
Jin et al. (US 20190301872 A1) discloses and depicts a means of graphing roads by stitching lane and road segments together in blocks and travel connections.
Zhang et al. (CN 109976332 A) discloses and depicts a means of modeling and graphing roads based on lane and road layers that can display sections, direction, and turn-off or merging lanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./           Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666